Title: From Benjamin Franklin to John Hancock, 14 May 1781
From: Franklin, Benjamin
To: Hancock, John


Sir,
Passy, May 14. 1781
Permit me to repeat my Congratulations on your Election to the Government of your Country, and my best Wishes for your Health & Happiness.
A Privateer of this Country having taken an English Packet bound to New York, with her Dispatches, some of which it may be of particular Use to your State that your Excellency should see, as they relate to the Enemy’s Posts and proposed Operations in its Neighbourhood; and others which tho’ of a more general Nature, are interesting to Massachusetts-Bay, as a Part of the whole United States, I have had Copies taken of them for you, which I enclose. Other Copies are gone by different Conveyances to Congress.
With great & sincere Esteem & Respect, I have the honour to be, Sir, Your Excellency’s most obedient and most humble Servant,
B Franklin
His Excelly. John Hancock, Esqr.
